Citation Nr: 1715011	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for squamous cell cancer, left tonsil with left neck metastasis, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1990.  The Board notes that the Veteran's DD214 only shows active duty from December 1972 to June 1990.  However, the Veteran claims active duty from June 1970 to June 1990 and this is supported by his service treatment records (STRs) which include a June 1970 enlistment examination and treatment records dating from 1970 through 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the appellant is a Vietnam combat veteran and is entitled to a presumption of herbicide exposure.

In June 2011, the Veteran was diagnosed with a left tonsillar ulcer.  The left tonsil was found swollen and the ulcer was necrotic looking which the physician found suspicious for cancer.  The Veteran was referred to an ear, nose and throat (ENT) specialist who conducted a CT scan.  The scan revealed T3N2aM0 squamous cell cancer of the oropharynx (left tonsil) with metastasis to the left neck lymph node.  The Veteran was thereafter referred to oncology for chemotherapy treatment.  Treatment continued until December 2011.

The Veteran underwent a VA examination in June 2012.  The Veteran reported that he was told by his ENT provider that he had a human papilloma virus (HPV) positive tumor.  The examiner found that the Veteran had a malignant neoplasm for which he completed antineoplastic chemotherapy treatment.  The examiner further found residuals due to the neoplasm and treatment including dry mouth and minor throat irritation when eating certain foods.  The examiner opined that the Veteran's left tonsil squamous cell cancer had a HPV etiology and ruled out an etiology related to herbicide exposure.  The examiner further stated that etiology of HPV infections is thought to be sexually transmitted and possibly vertically spread.

During an October 2016 Board videoconference hearing the Veteran's representative asserted that the June 2012 VA examiner did not provide any rationale as to her finding that the Veteran's throat cancer was etiologically related to HPV and not Agent Orange exposure.   The representative further stated that a Web MD article noted that there was no routine test that could detect cancer causing high risk HPV strands in men.  The representative additionally asserted that the Veteran's cancer began in the tonsils which should be considered part of the throat and thus presumptively service-connected as the tonsils are closely approximated to the same area as the larynx and trachea.  Additionally, the Veteran testified that during service he was told that his tonsils looked different because they were larger than normal.  The Veteran further testified that he had ignored his enlarged tonsils because they did not bother him, but that he eventually had them checked out at the request of his dentist.    

The Board notes that the VA examiner did not cite any medical evidence in formulating her opinion that the Veteran's throat cancer had a HPV etiology.  The VA examiner apparently based her opinion solely on the Veteran's lay statement that his ENT provider told him that he had a positive HPV tumor.  However, a review of the medical records, including records directly related to the diagnosis and treatment of the Veteran's cancer, does not reveal any direct mention of HPV other than in regards to preventative vaccinations.  The medical records do note that the Veteran had T3N2aM0 squamous cell cancer; however, it is unclear to the Board whether this signifies an HPV etiology.  

Accordingly, Board finds that the brevity of the rationale and the uncertainty as to how the examiner concluded that the Veteran's cancer had a HPV etiology prohibits an informed decision on the Veteran's claim.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, the Veteran's testimony raises a claim as to direct service connection.  The STRs include a June 1970 enlistment examination noting normal mouth, throat and lymphatics, and the Veteran denied any ENT trouble, tumors, growths or cancer.   In January 1977, the Veteran complained of a sore throat with difficulty swallowing.  The throat was found red and swollen with no exudate.  The Veteran was diagnosed with probably strep throat.  An April 1977 STR noted a "3+ left tonsillar pillar."  A July 1986 STR shows that the Veteran complained of a sore throat and the physician noted tonsillar edema and exudate and a supple neck.  The Veteran was diagnosed with acute pharyngitis.  An undated STR (possibly from the 1990's) noted complaints of a sore throat.  The physician noted that the Veteran's left tonsil was swollen and had redness all over.  On his April 1990 separation examination, the Veteran reported ENT trouble.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

As such, the record establishes complaints and treatment for swollen tonsils, and specifically notes related medical findings and treatment involving the left tonsil.  The record further shows a current condition and lay statements assert a continuity of symptomatology.  While the June 2012 VA examiner provided an opinion as to herbicide etiology, she did not provide an opinion as to direct service connection.  Accordingly, the Board finds that a VA medical opinion as to direct service connection is necessary to properly adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his T3N2aM0 squamous cell cancer.  The examiner should review pertinent documents in the Veteran's claims file, including this Remand, in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed T3N2aM0 squamous cell cancer is due to presumed herbicide exposure?  The examiner must consider the medical records and lay statements, and a rationale for each opinion rendered should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed T3N2aM0 squamous cell cancer is due to injury or disease in service?  The examiner must consider the medical records and lay statements, and a rationale for each opinion rendered should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






